SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedMarch 31, 2012 o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number: 0-27702 Bank of South Carolina Corporation (Exact name of registrant issuer as specified in its charter) South Carolina 57-1021355 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification Number) 256 Meeting Street, Charleston, SC 29401 (Address of principal executive offices) (843) 724-1500 (Registrant’s telephone number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its Company Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of May 10, 2012 there were 4,444,960 Common Shares outstanding. Table of Contents BANK OF SOUTH CAROLINA CORPORATION Report on Form 10-Q for quarter ended March 31, 2012 Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets – March 31, 2012 and December 31, 2011 3 Consolidated Statements of Income and Comprehensive Income- Three months ended March 31, 2012 and 2011 4 Consolidated Statements of Shareholders’ Equity- Three months ended March 31, 2012 and 2011 5 Consolidated Statements of Cash Flows - Three months ended March 31, 2012 and 2011 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Off-Balance Sheet Arrangements 37 Liquidity 38 Capital Resources 38 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 40 PART II - OTHER INFORMATION Item 1. Legal Proceedings 40 Item 1A Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Senior Securities 40 Item 4. Removed and Reserved 41 Item 5. Other Information 41 Item 6. Exhibits 41 Signatures 42 Certifications 43 2 PART I - ITEM 1 - FINANCIAL STATEMENTS BANK OF SOUTH CAROLINA CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS Assets: (Unaudited) (Audited) March 31, 2012 December 31, 2011 Cash and due from banks $ $ Interest bearing deposits in other banks Federal funds sold — — Investment securities available for sale Mortgage loans to be sold Loans Allowance for loan losses (3,234,514 ) (3,106,884 ) Net loans Premises and equipment, net Accrued interest receivable Other assets Total assets $ $ Liabilities and Shareholders’ Equity: Deposits: Non-interest bearing demand $ $ Interest bearing demand Money market accounts Certificates of deposit $100,000 and over Other time deposits Other savings deposits Total deposits Accrued interest payable and other liabilities Total liabilities $ $ Common Stock - No par value; 12,000,000 shares authorized; Shares issued 4,664,411 at March 31, 2012 and 4,664,391 at December 31, 2011; Shares outstanding 4,444,960 at March 31, 2012 and 4,444,940 shares at December 31, 2011 — — Additional paid in capital Retained earnings Treasury stock – 219,451 shares at March 31, 2012 and December 31, 2011 (1,902,439 ) (1,902,439 ) Accumulated other comprehensive income, net of income taxes Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements 3 BANK OF SOUTH CAROLINA CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended
